Citation Nr: 1535920	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  08-26 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously remanded by the Board in November 2011 and June 2014 for additional development.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Because the Board is granting the claim for service connection for bilateral hearing loss, any procedural deficiency is not prejudicial to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, certain chronic diseases, including sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran maintains that he has a current bilateral hearing loss disability that is the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed an auditory pathology during his active service as a result of his in-service exposure to acoustic trauma from artillery noise and gunfire, and that his auditory pathology has continued to worsen since his discharge.

He has been diagnosed with bilateral sensorineural hearing loss on VA examination.  See January 2012 VA Examination Report.  Additionally, the audiograms preformed in conjunction with his VA examination report confirms that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels greater than 40 decibels at 4000 Hertz bilaterally.  See 38 C.F.R. § 3.385 (2014) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Moreover, the Veteran has reported exposure to acoustic trauma during his active service, including a specific incident in which a rocket blew up inside his barracks and he lost his hearing for several days.  See, e.g., June 2008 Statement in Support of Claim (VA Form 21-4138) (attaching pictures purportedly reflecting the damage caused by the rocket); October 2008 Statement in Support of Claim.  He additionally asserted that he sought treatment for residual auditory pathology, including earaches, immediately following his separation from active service in 1970 at the Manhattan VA in New York.  See August 2012 Letter and July 2014 Statement in Support of Claim.

In this regard, the Veteran is competent to report experiencing an in service injury and temporary loss of hearing.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, although the records of his claimed VA treatment in 1970 were unavailable, see June 2014 Report of General Information (VA Form 27-0820), he is also competent to report receiving medical treatment at the Manhattan VA immediately following his separation.  See Jandreau, 492 F.3d 1372; Washington, 19 Vet. App. 362.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Importantly, the Veteran's reports of experiencing in-service acoustic trauma in the form of the rocket attack formed the basis for the RO's grant of service connection for tinnitus in the August 2012 rating decision.  The Board thus finds the Veteran's statements concerning his in-service exposure to acoustic trauma and resultant in-service and post-service auditory symptomatology to be credible, as they are consistent with the circumstances of his service and because exposure to in-service acoustic trauma has essentially been conceded by the grant of service connection for tinnitus.  See 38 U.S.C.A. § 1154(a) (West 2002); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Veteran's entrance and separation examinations are silent for complaints of bilateral hearing loss, and although his May 1970 separation examination reflects hearing within normal limits, the Veteran has asserted in statements submitted throughout the pendency of the claim that he first experienced hearing pathology, including temporary deafness, during his active military service, and that his auditory symptoms have continued since that time.  See Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  In this regard, the Veteran is competent to report experiencing auditory symptomatology during and since his active service, as symptoms such as earaches and decreased hearing acuity are certainly conditions with "unique and readily identifiable features" that are "capable of lay observation."  Jandreau, 492 F. 3d at 1376-77; Davidson, 581 F.3d 1313; Layno, 6 Vet. App. 465; see also Barr, 21 Vet. App. at 309.  Additionally, as noted, the Veteran is credible in his report of suffering auditory symptomatology during service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

In support of his claim, the Veteran submitted an etiological opinion from his private physician, Dr. W.M., dated December 2007, which reflects that the Veteran reported being frequently exposed to loud noise during military service.  Dr. W.M. noted that the Veteran had been diagnosed with high frequency hearing loss by an otolaryngologist and that he also suffered from chronic tinnitus.  Dr. W.M. found that, based on his review of the Veteran's service records, the bilateral hearing loss disability was related to the Veteran's military service.  Dr. W.M. reasoned that the military noise to which the Veteran was exposed, and the resulting acoustic trauma, likely caused his hearing loss and tinnitus.  

This opinion is supported by rationale, specifically that the Veteran had a history of significant acoustic trauma and that this trauma was the most likely cause of his current bilateral hearing loss.  Dr. W.M. based this opinion on his familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  Additionally, this opinion is bolstered by the Veteran's history of noise exposure in service, and his denial of any history of occupational or recreational noise exposure as a civilian, or any family history of hearing problems, during his January 2012 VA compensation examination.

The Board acknowledges that there is a negative etiological opinion of record in the form of the January 2012 VA audiological examination report and opinion.  See also October 2014 VA Addendum Opinion (merely restating the January 2012 opinion verbatim).  However, the Board declines to accept this opinion, as it failed to address the Veteran's lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Additionally, while January 2012 VA examiner opined that the Veteran's bilateral hearing loss disability was not due to military noise exposure, that examination repot based the negative opinion solely upon the absence of documented hearing loss upon separation.  See Hensley, 5 Vet. App. at 159 (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Therefore, the January 2012 VA medical opinion, and by extension, the October 2014 addendum, form an inadequate foundation upon which to base a denial of entitlement to service connection.

In sum, the Veteran has a current ratable bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  Moreover, he has competently and credibly described suffering in-service acoustic trauma and subsequent auditory pathology in the form of temporary deafness.  Further, the December 2007 private opinion by Dr. Dr. W.M. provides a medically sound basis to attribute this current bilateral hearing loss disability to the noise exposure in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


